Exhibit 10.6
TRT Financial Holdings, LLC
June 7, 2008
Guaranty Financial Group Inc.
8333 Douglas Avenue
Dallas, Texas 75225
Attention: Scott A. Almy

       
 
Re:   Investment Agreement dated May 26, 2008, by and between Guaranty Financial
Group Inc. (the “Company”) and TRT Financial Holdings, LLC (“TRT”), as amended
(the ”TRT Agreement”)

     Ladies and Gentlemen:
     This letter agreement (the “Agreement”) is entered into by the Company and
TRT and each other party to the TRT Agreement to set forth their agreements with
respect to the execution and delivery of Investment Agreement (the “Preferred
Stock Agreement”) dated June ___, 2008, between the Company and TRT relating the
issuance and sale of a series of convertible perpetual cumulative preferred
stock (the “Preferred Stock”) of the Company and a Purchase Agreement (the “Unit
Agreement”) dated as of the same date relating to the purchase of units
comprising promissory notes to be issued by Guaranty Bank, a wholly owned
subsidiary of the Company, and shares of Preferred Stock (the “Units”).
     Simultaneously with the execution and delivery by TRT of the Preferred
Stock Agreement and the Unit Agreement, and conditioned upon the execution and
delivery of analogous agreements (the “Other Agreements”) by purchasers
(including TRT) of an aggregate of convertible preferred stock for an aggregate
issuance price of $287 million and Units for an aggregate issuance price of
$275 million, the undersigned agree as follows:
     1. TRT acknowledges and agrees that (A) the Preferred Stock and the Units
are “Subject Securities” as such term is defined for purposes of Section 6(f) of
the TRT Agreement and (B) the Company has provided to TRT the notice required by
Section 6(f) of the TRT Agreement with respect to the issuance and sale of the
Preferred Stock and the Units. TRT hereby waives the five (5) business day
period provided under Section 6(f) to review and agree to purchase the Preferred
Stock and the Units and acknowledges that its entry into the Preferred Stock
Agreement and the Unit Agreement constitute full and complete exercise of the
purchase rights granted thereunder with respect to the sale of the Preferred
Stock and the Units pursuant to such agreements.
     2. The shares of Preferred Stock included in the Units will not be
considered in the calculation of the “Preferred Purchase Price” under
Section 2(a)(ii) of the TRT Agreement.
     3. The TRT Agreement is hereby amended by deleting the definition of
“Subject Securities” set forth in Section 1 and replacing it with the following:

-1-



--------------------------------------------------------------------------------



 



     “Subject Securities” shall mean any debt or equity securities of the
Company or its subsidiaries (including common stock or preferred stock) or any
debt or equity securities of the Company or its subsidiaries convertible or
exchangeable for or into any debt or equity securities of the Company or its
subsidiaries, but excludes shares of Common Stock that are issued or are
issuable pursuant to a stock option plan, restricted stock plan, agreements or
other incentive stock arrangements approved by the stockholders and a majority
of the Board of Directors or an authorized committee thereof; or shares of
Common Stock issued in a split or subdivision of the outstanding shares of
Common Stock, a dividend or other distribution payable in additional shares of
Common Stock or other securities or rights convertible into, exchangeable for,
or entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or the
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof).
     4. The TRT Agreement is hereby amended by deleting the definition of
“Preferred Purchase Number” set forth in Section 1 and replacing it with the
following:
     “Preferred Purchase Number” means the number of shares of Convertible
Preferred Stock that, if such shares were issued to the Investor on the
Determination Date, immediately converted into Common Stock, and then added to
the number of shares of Common Stock already beneficially owned by the Investor
on the Determination Date (which number of shares a senior executive officer of
the Investor shall, on behalf of the Investor, certify to the Company in writing
on the Business Day following the Determination Date), would result in the
Investor owning 19.9% (all on an as converted basis) of the issued and
outstanding shares of Common Stock and Common Stock Equivalents on the
Determination Date immediately following such issuance.
[Signature page follows]

-2-



--------------------------------------------------------------------------------



 



     By signing below, the Company, TRT, and each other party to the Agreement
agree to all of the above.

                  Guaranty Financial Group Inc.    
 
           
 
  By:   /s/ Ronald A. Murff     
 
  Name:  
 
Ronald A. Murff    
 
  Title:   Sr. EVP, Chief Financial Officer    
 
                TRT Financial Holdings, LLC    
 
           
 
  By:   /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling    
 
  Title:   Manager    
 
                Robert B. Rowling 2005 Grantor Retained Annuity Trust    
 
           
 
  By:   /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling    
 
  Title:   Trustee    
 
                Terry H. Rowling 2005 Grantor Retained Annuity Trust    
 
           
 
  By:   /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling    
 
  Title:   Trustee    
 
                Robert B. Rowling, Jr. Consolidation Trust 2003    
 
           
 
  By:   /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling    
 
  Title:   Trustee    

Signature Page to Side Letter





--------------------------------------------------------------------------------



 



                  T. Blake Rowling Consolidation Trust 2003    
 
           
 
  By:   /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling    
 
  Title:   Trustee    
 
           
 
      /s/ Robert B. Rowling     
 
  Name:  
 
Robert B. Rowling

Signature Page to Side Letter

